EXHIBIT 32CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350,AS ADOPTED PURSUANT TO SECTION906OF THE SARBANES-OXLEY ACT OF 2002In connection with the Annual Report of Crowd 4 Seeds, Inc. (the "Company") on Form10-K for the year ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Itzhak Ostashinsky, President, Chief Executive Officer, and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that:(1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 18, 2016By:/s/ Itzhak OstashinskyItzhak OstashinskyCEO, President, Chief FinancialOfficer and Secretary
